USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
DOC#: a
UNITED STATES DISTRICT COURT DATE FILED; /- 30-20 _
SOUTHERN DISTRICT OF NEW YORK
x
United States of America,
ORDER
19-CR-897 (ALC)
-against-
Malik Holloway,
Defendant(s)

x

 

ANDREW L. CARTER, JR., United States District Judge:

Due to a conflict on the Court’s calendar, the time for the status conference scheduled

for February 7, 2020 is adjourned to 12:00 p.m.

SO ORDERED.

Dated: New York, New York
om (Arde J (a

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 

 
